The opinion of the Court was delivered by
Manning, J.
The plaintiff brought this suit to be decreed the owner of certain real estate and prayed therein for its judicial sequestration for which a bond was given after our decree was sent down. A rule was then taken by the defendants to set aside the sequestration which was made absolute below and the plaintiff appealed.
*553The grounds alleged for the writ are “that a writ of judicial sequestration is necessary in the premises to maintain the property in dispute and herein claimed by your petitioner, pending the litigation to the ■end that the revenues thereof may be promptly collected, that the civil sheriff be. placed in possession thereof, that the taxes thereof may he paid, and the repairs necessary he made, to the end that your petitioner bo restored to the peaceable and quiet possession of said property.”
These allegations are insufficient to justify the issuing-of the'writ. 'There is no allegation that the party praying for the writ has good ground to apprehend that the defendants may make use of their possession to dilapidate or waste the fruits and revenues of the property or will convert them to their own use. Code Prac. art. 275. There is no allegation that the plaintiff apprehends anything, but merely an .assertion that the writ is necessary to maintain the property pending the litigation in order that the revenues may be promptly collected and the taxes he paid and repairs be made. So far from there being an apprehension of waste of revenues there is instead án allegation that they would not be promptly collected.
Sequestration is a rigorous remedy and cannot be extended by implication nor beyond those cases for which the law has expressly provided. Wilson v. Churchman, 4 Ann. 452; Barriere v. Feste, 9 Ann. 435.
The lower court set aside the writ.
Judgment affirmed.